Case 3:17-cv-11482-PGS-LHG Document 34 Filed 02/12/19 Page 1 of 1 PageID: 440



    UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                       No. 18-3057



                            Jaclyn Bailey v. CVS Pharmacy Inc

                               (D.N.J. No. 3-17-cv-11482)


                                       ORDER


       In accordance with the agreement of the parties in the above-captioned case, the
matter is hereby dismissed pursuant to Fed. R. App. P. 42(b), without cost to either party.
A certified copy of this order is issued in lieu of a formal mandate.




For the Court,


s/ Patricia S. Dodszuweit
Clerk

Date: February 12, 2019                                    A True Copy:


CJG/cc:       Stephen P. DeNittis, Esq.
              Walter R. Krzastek Jr., Esq.                 Patricia S. Dodszuweit, Clerk
                                                           Certified Order Issued in Lieu of Mandate
